          Case 1:20-cv-01512-PGG Document 23 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAMES O’HALLORAN,

                              Plaintiff,
                                                                        ORDER
                - against -
                                                                  20 Civ. 1512 (PGG)
 BOY SCOUTS OF AMERICA, and
 GREATER NEW YORK COUNCILS, BOY
 SCOUTS OF AMERICA,

                              Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                In light of the consent order issued on March 17, 2020, by the United States

Bankruptcy Court for the District of Delaware in In re: Boy Scouts of America and Delaware

BSA, LLC, No. 20-10343 (LSS) (D. Del.), all proceedings in this case are stayed through July

19, 2021. The parties will promptly notify this Court of any extension or other decision issued

by the Delaware court. If no decision is issued by the Delaware court by July 19, 2021, the

parties will submit a joint status letter to this Court by July 26, 2021.

                The status conference scheduled for April 8, 2021 is adjourned to August 5, 2021

at 10:30 a.m.

Dated: New York, New York
       April 1, 2021
